Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed January 10, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-20 and 22-27, drawn to a method of obtaining an antigen specific antibody, or antigen binding fragment thereof, classified in CPC A01K 2267/01.
Within Group I, Applicant has elected without traverse the following species, wherein:
i) the second cell is a hybridoma cell, as recited in Claim 3; 
ii) the alternative additional method step, recovering said nucleic acid encoding said human IgH chain variable region , as recited in Claim 17; and 
iii) the alternative antibody is a neutralizing antibody, as recited in Claim 25.

Amendments
           In the reply filed January 10, 2022, Applicant has cancelled Claims 8, 19, and 29, amended Claims 1 and 28, and withdrawn Claims 16, 18, 20-21, and 23-24. 
	Claims 1-7, 9-18, and 20-28 are pending.
	Claims 16, 18, 20-21, and 23-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-7, 9-15, 17, 22, and 25-28 are under consideration. 

Priority
This application is a continuation of application 15/095,315 filed April 11, 2016, which is a continuation of application 13/433,084 filed March 28, 2012, now U.S. Patent 9,445,581. 
This application is also a continuation in part of application 13/310,431 filed December 2, 2011. 
Applicant’s claim for the benefit of a prior-filed application provisional applications 61/223,960 filed July 8, 2009 and 61/355,666 filed June 17, 2010 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application GB 0913102.0 filed July 8, 2009 and GB 0911846.4 filed July 8, 2009 has been filed in parent application 13/310,431. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications: 
GB 0913102.0 filed July 8, 2009,
GB 0911846.4 filed July 8, 2009,
61/223,960 filed July 8, 2009,
61/355,666 filed June 17, 2010, and 
PCT/GB2010/051122 (WO 11/004192) filed July 7, 2010, 
fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

With respect to Claims 1 and 22, GB 0913102.0, GB 0911846.4, 61/223,960, 61/355,666, and PCT/GB2010/051122 fail to disclose an IgH-VDJCµ transcript encoding human variable region CDR-H3, wherein said CDR-H3 has lengths of 19 to 22 amino acids, and the mean frequency of transcripts encoding CDR-H3 lengths of 18 to 19 amino acids is present between 5% and 10%, as recited in instant independent Claim 1. 
Support for Claims 1 and 22 may be found in PCT/GB2011/050019 (WO 11/158009) filed January 7, 2011 (Figure 37). 
Accordingly, the effective priority date of Claims 1 and 22 is granted as January 7, 2011. 

With respect to Claim 28, GB 0913102.0, GB 0911846.4, 61/223,960, 61/355,666, and PCT/GB2010/051122 fail to disclose an IgH-VDJCµ transcript encoding human variable region CDR-H3, wherein said CDR-H3 has lengths of 17 to 18 amino acids, and the mean frequency of transcripts encoding CDR-H3 lengths of 17 to 18 amino acids is present between 5% and 10%, (Claim 28) nor CDR-H3 lengths of 19 to 22 amino acids, and the mean frequency of transcripts encoding CDR-H3 lengths of 18 to 19 amino acids is present between 5% and 10%. 
Support for Claims 28-29 may be found in PCT/GB2011/050019 (WO 11/158009) filed January 7, 2011 (Figure 37). 
Accordingly, the effective priority date of Claim 28 is granted as January 7, 2011. 





With respect to Claim 3, GB 0913102.0, GB 0911846.4, 61/223,960, 61/355,666, and PCT/GB2010/051122 fail to disclose wherein said second cell is a hybridoma expressing said human IgH chain variable region.
With respect to Claim 4, GB 0913102.0, GB 0911846.4, 61/223,960, 61/355,666, and PCT/GB2010/051122 fail to disclose wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions.
Support for Claims 3-4 may be found in PCT/GB2011/050019 (WO 11/158009) filed January 7, 2011 (pg 29, 32, 74, per “hybridoma”). 

With respect to Claim 13, GB 0913102.0, GB 0911846.4, and 61/223,960 fail to disclose wherein in said mouse germline DNA said truncated mouse JC intron comprises mouse 129 strain DNA, optionally 129Sv strain DNA.
With respect to Claim 14, GB 0913102.0, GB 0911846.4, and 61/223,960 fail to disclose wherein said mouse germline comprises all or part of a mouse heavy chain variable region inverted with respect to said heavy chain constant region or part of a mouse heavy chain variable region absent to render expression of Ig heavy chains comprising a mouse variable region reduced or prevented.
Support for Claim 13 may be found in 61/355,666 filed June 17, 2010 (pg 18). 
Support for Claim 14 may be found in 61/355,666 filed June 17, 2010 (pg 10). 
If Applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Response to Arguments
Applicant argues that because 61/223,960 disclosed the use of BACs from 129Sv mouse strain, that such complies with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 for disclosure wherein in said mouse germline DNA said truncated mouse JC intron comprises mouse 129 strain DNA, optionally 129Sv strain DNA, presently recited in Claim 13.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to point out with particularity where 61/223,960 discloses a truncated mouse JC intron comprising 129 strain or 129Sv strain DNA. A keyword search for “truncated” is mentioned only in the context of a ‘truncated version of HSV-1 thymidine kinase’ (Figure 2, legend). 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on February 1, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: the amended phrase “wherein said human IgH chain variable region of a nucleic acid isolated from a transgenic mouse” is grammatically awkward because it is missing a verb, e.g. ‘is isolated’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claims 1 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28 recite the clause “wherein said human IgH chain variable region originates from a nucleic acid isolated from a transgenic mouse”. Such is considered to render the claims indefinite because it is a descriptor of the human IgH chain variable region, and not a positively recited method step. See, for example, “the method comprising: expressing said antibody…”. 
The Examiner respectfully suggests amending the claim to recite the method comprising: 
a) isolating a nucleic acid encoding said human IgH chain variable region from a transgenic mouse; and 
b) expressing said antibody…
	Appropriate correction is required. 

3. 	Claims 6-7, 9-15, and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 recites a method of obtaining an antigen specific antibody comprising a human IgH chain comprising a human IgH variable region and a human IgH constant region, the method comprising the step of: 
	expressing from a cell a nucleic acid molecule encoding said antibody. 
	Claims 6-7 and 9-15 are considered to not further limit the independent claim because they recite structural elements of the endogenous mouse genome, which are not present in the nucleic acid molecule encoding the human IgH variable region, nor the nucleic acid molecule encoding the human IgH variable region and the human IgH constant region of the independent claim. 
Claims 26-27 are considered to not further limit the independent claim because they recite structural elements of the mouse genome, to wit, unrearranged human IgH variable gene segments, unrearranged human IgH D gene segments, and/or unrearranged human IgH J gene segments, which are not present in the isolated nucleic acid molecule encoding the human IgH variable region, nor the isolated nucleic acid molecule encoding the human IgH variable region and the human IgH constant region of the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4. 	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 recites a method of obtaining an antigen specific antibody comprising a human IgH chain comprising a human IgH variable region and a human IgH constant region, the method comprising the step of: 
	expressing from a cell a nucleic acid molecule encoding said antibody.
	Claim 17 is considered to not further limit the independent claim because those of ordinary skill in the art immediately recognize that it is axiomatic that the nucleic acid encoding the human IgH variable region has necessarily been “recovered”, as such is routine molecular biology, in order to construct a nucleic acid molecule encoding a human IgH variable region and a human IgH constant region of the independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites wherein the method further comprises the step of recovering said nucleic acid encoding said human IgH chain variable region. There is insufficient antecedent basis for this limitation in the claim because it is unclear from which object in Claims 1 and 17 the nucleic acid is to be recovered. Claim 1 recites a first cell (line 6) expressing the thus-obtained human IgH chain variable region, and also recites a transgenic mouse (lines 9-10).
Appropriate correction is required. 

6. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the functional properties: 
i) wherein said IgM comprises human CDR-H3, and said IgH-VDJCμ transcripts comprise transcripts encoding human heavy chain variable region CDR-H3 lengths of 5 to 22 amino acids, and 
ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10%. 

Claim 28 recites the functional properties: 
i) wherein said IgM comprises human CDR-H3, and said IgH-VDJCμ transcripts comprise transcripts encoding human heavy chain variable region CDR-H3 lengths of 5-22 amino acids, and 
ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 17 and 18 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10%. 

Claim 22 recites the functional property wherein human heavy chain variable region comprises CDR-H3 lengths of 19 to 22 amino acids.

At issue for the purposes of written description is the structural feature(s) of the human/mouse chimeric immunoglobulin heavy chain locus that functionally produce the different mean frequency of transcripts having the different CDR-H3 amino acid lengths. 
The recitations denote structural differences between the human/mouse chimeric immunoglobulin heavy chain loci of recited transgenic mice; however, neither the claims nor the specification recite or disclose the structural differences that necessarily and predictably yield the claimed different functional properties. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The common core structure shared by the transgenic mice of Claims 1, 22, and 28 is a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) one or more unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, and 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment such that said mouse produces a human/mouse chimeric immunoglobulin heavy chain (IgH-hVDJ/mCμ) comprising a human variable region gene segment and a mouse constant domain.
Figure 37 illustrates the frequency of CDR-H3 amino acid lengths produced by said human/mouse chimeric immunoglobulin heavy chain locus: 
i) whereby the CDR-H3 amino acid lengths may be from 5 to 22 amino acids, and 
ii) whereby the mean frequency of said transcripts encoding CDR-H3 lengths of 10 to 19 amino acids are present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10%. 
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of 5 to 22 amino acids, as opposed to 1 to 25 amino acids, as opposed to 5 to 25 amino acids, as opposed to 1 to 22 amino acids, as opposed to 19 to 22 amino acids, as opposed to 17 to 18 amino acids, as opposed to 5 to 9 amino acids, as opposed to 10 to 14 amino acids, and/or as opposed to 15 to 16 amino acids, etc…
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that produces CDR-H3 amino acid lengths of 5 to 22 amino acids, but not 1 to 25 amino acids, but not 1 to 22 amino acids, but not 5 to 25 amino acids, but not 19 to 22 amino acids, but not 17 to 18 amino acids, but not 5 to 9 amino acids, but not 10 to 14 amino acids, and/or not 15 to 16 amino acids, etc…
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of: 
a) 18 to 19 amino acids at a mean frequency of 5% to 10% (Claim 1), as opposed to 2%, 12%, 15%, 20%, or 30%, etc…; and/or
b) 17 to 18 amino acids at a mean frequency of 5% to 10% (Claim 28), as opposed to 2%, 12%, 15%, 20%, or 30%, etc…; and/or
c) 18 to 22 amino acids at a mean frequency of 5% to 10%, as opposed to 2%, 12%, 15%, 20%, or 30%, etc…. (prior Claim 29).
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of 18 to 19 amino acids at a mean frequency of 5% to 10% (Claim 1), as opposed to 17 to 18 amino acids at a mean frequency of 5% to 10% (Claim 28), as opposed to 18 to 19 amino acids at a mean frequency of 5% to 10%, as opposed to 10 to 12 amino acids at a mean frequency of 5% to 10%, as opposed to 13 to 14 amino acids at a mean frequency of 5% to 10%, and/or as opposed to 15 to 16 amino acids at a mean frequency of 5% to 10%.
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that produces CDR-H3 amino acid lengths of 18 to 19 amino acids at a mean frequency of 5% to 10%, but not 17 to 18 amino acids at a mean frequency of 5% to 10%, but not 18 to 19 amino acids at a mean frequency of 5% to 10%, but not 10 to 12 amino acids at a mean frequency of 5% to 10%, but not 13 to 14 amino acids at a mean frequency of 5% to 10%, and/or not 15 to 16 amino acids at a mean frequency of 5% to 10%.
Rather, the transgenic mouse of Claims 1, 22, and 28 are structurally identical, whereby the same transgenic mouse naturally comprises IgH-VDJCμ transcripts having human CDR-H3 amino acid lengths of 5 to 22 amino acids, and the mean frequency of said transcripts encoding CDR-H3 lengths of 10 to 19 amino acids are present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10%. 
Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record) is considered relevant prior art for having taught that CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. 
The instant specification fails to disclose the structural feature(s) that objectively distinguishes the human/mouse chimeric immunoglobulin heavy chain locus of Claim 1 from Claims 22 and/or 28. 
The instant specification fails to disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript frequencies recited in Claims 1, 22 and/or 28. 

Claim 1 merely requires the presence of just one unrearranged human IgH V gene segment, just one human D gene segment, and just one human JH gene segment [structure]. 
Claim 28 merely requires the presence of just two unrearranged human IgH V gene segments, just two human D gene segments, and just two human JH gene segments [structure]. 
However, the specification fails to actually disclose the structure of the unrearranged IgH chimeric IgH locus comprising the human IgH V, D, and J gene segment(s) that produce [function] the transcript/CDR-H3 amino acid length profile of Figure 37. Rather, it appears that the transcript/CDR-H3 amino acid length profile of Figure 37 requires a multitude of human IgH V gene segments (at least 12, as illustrated in Figure 13), a multitude of human D gene segments (at least 25 human DH gene segments, as illustrated in Figures 10 and 13), and all of the human JH gene segments (1 to 6, as illustrated in Figures 10 and 13).
Claims 1 and 22 are broader in scope than these structural requirements. 
Furthermore, while Applicant may have used a transgenic mouse encoding only the 12 illustrated human IgH V gene segments, as evidenced by Green et al (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), those of ordinary skill in the art have long-recognized that the human IgH locus comprises as many as 52 V gene segments (Figure 2). However, the mean frequency of CDR-H3 lengths, and the distribution of lengths, in chimeric IgM mice comprising all 50 unrearranged human IgH V gene segments, all 25 unrearranged human IgH D gene segments, and all 6 unrearranged human IgH J gene segments are not disclosed. The instant application fails to disclose the structure/function nexus between the number of unrearranged human IgH V, D, and J gene segments to necessarily and sufficiently achieve the functional properties of producing transcripts encoding CDR-H3 amino acid lengths and their corresponding transcript frequencies. 

The Lee Declarations under 37 CFR 1.132 filed January 10, 2022 has been considered. The chart (¶23) illustrates CDR-H3 lengths and transcript frequencies of HKv1, v2, and v2.1 mice individually, clearly evidencing that different structural transgenic configurations yield [functional property] different CDR-H3 lengths and transcript frequencies. 
Dr. Lee is silent to disclosing how many human IgH V, D, and J gene segments are present in each of HKv1, v2, and v2.1. 
None of the three transgenic mice yield CDR-H3 lengths of 19 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to be, at best, only 6%. Thus, instant claims are broader in scope to Applicant’s data. While Figure 37 illustrates a CDR-H3 length of 19 amino acids with a transcript frequency of about 5%, as also achieved via HKv1, v2, and v2.1, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained. Thus, instant claims are broader in scope, claiming transcript frequencies greater than 5% or 6%, to Applicant’s data.
None of the three transgenic mice yield CDR-H3 lengths of 18 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to substantially vary (HKv2, 5% vs HKv1, 8%). Thus, instant claims are broader in scope to Applicant’s data. While Figure 37 illustrates a CDR-H3 length of 18 amino acids with a transcript frequency of about 10%, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained. Applicant’s HKv1, v2, and v2.1 clearly do not yield this functional property. 
Only one of the three transgenic mice yield CDR-H3 lengths of 17 amino acids with a transcript frequency of 10%, to wit, HKv2. In fact, such appears to substantially vary (HKv2, 12% vs HKv1, 7% vs HKv2.1, 6%). While Figure 37 illustrates a CDR-H3 length of 17 amino acids with a transcript frequency of about 7%, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained.
The data clearly evidences that the CDR-H3 lengths of 11 to 22 amino acids varies substantially and unpredictably in transcript frequencies. Neither the instant specification, nor the Lee Declaration, nor the prior art makes up for the deficiencies in the nexus of transgene structures that yield the functional properties of transcript frequencies encoding the respective CDR-H3 amino acid lengths. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of structurally different human/mouse chimeric immunoglobulin heavy chain loci having the different CDR-H3 amino acid lengths and corresponding mean transcript frequencies in said mouse at the time the application was filed. 
Dependent Claims 2-7, 9-15, 17, and 25-27 are included in the basis of the rejection because although they recite and encompass the human/mouse chimeric immunoglobulin heavy chain locus of Claim 1, they do not correct the deficiencies of Claims 1, 22, and 28 establishing a nexus between the human/mouse chimeric immunoglobulin heavy chain locus structural requirements and the instantly recited functional properties of the CDR-H3 amino acid lengths and corresponding mean transcript frequencies in said mouse. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant iterates prior arguments. 
The Examiner’s response to prior arguments are found in prior Office Actions. 

The Lee Declarations under 37 CFR 1.132 filed January 10, 2022 has been considered. 

Dr. Lee declares that the human CDR-H3 length transcript frequencies expressed in transgenic mice are different than the mouse CDR-H3 length transcript frequencies and normal human CDR-H3 length transcript frequencies (¶4, Figure 1). The data shown in Figure 1 is an average of three structurally different HK mice: 
HKv1 has approximately half the full repertoire of functional human V gene segments; 
HKv2 has the full repertoire of functional human V gene segments; and 
HKv2.1 has the full repertoire of functional human V gene segments and additional six human D gene segments. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The data is presented as an average between three structurally different transgenic mice, and thus does not provide a structure/function nexus between that which is required in an individual transgenic mouse so as to arrive at the instantly recited CDR-H3 lengths and transcript frequencies. 
Instant claims require the presence of at least one human IgH J gene segment; whereas, the HKv1, v2, and v2.1 are silent to the disclosure of if and how many human IgH J gene segments are present. 
Instant claims require the presence of at least one human IgH D gene segment; whereas, the HKv1 and v2 are silent to the disclosure of if and how many human IgH D gene segments are present. 
Instant Claim 1 requires just one IgH V gene segment; whereas, the HKv1, v2, and v2.1 are disclosed to comprise approximately half or the full repertoire IgH V gene segments. How many is “approximately half”?
Instant Claim 28 recites a plurality of IgH V gene segments; whereas, the HKv1, v2, and v2.1 are disclosed to comprise approximately half or the full repertoire IgH V gene segments. Thus, the secondary consideration is not commensurate in scope to breadth of the independent claims, nor provides a clear structure/function nexus because the data has been averaged between three structurally different transgenic configurations, and one simply cannot infer a first CDR-H3 length and transcript frequency(ies) that corresponds to a first structural embodiment, as opposed to a second CDR-H3 length and transcript frequency(ies) that corresponds to a second structural embodiment, etc…

Dr. Lee declares that Example 5 and Figures 36-37 disclose an analysis of IgM heavy chain transcripts (¶11).  
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Example 5 fails to disclose the structure of the transgenic mouse. The number of unrearranged human IgH V, D, and J gene segments, respectively, are undisclosed. While Figure 37 discloses a CDR-H3 length and transcript frequency, the specification fails to disclose the nexus of the transgene structure that is necessary and sufficient to predictably achieve the results of Figure 37. 
As a second matter, none of the instant claims require or recite the CDR-H3 length and transcript frequency continuum of Figure 37. Instant claims are far broader in scope to Figure 37.

Dr. Lee declares that mice comprising chimeric homozygous lgH loci with a plurality of, but not all, human D gene segments express lgM heavy chain transcripts having CDR-H3 lengths of 17 and 18 amino acids having a mean frequency of between 5% and 10% (¶20), per the HKv1, v2, and v2.1 mice. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, while (¶23) discloses that the transgenic mice each comprise human V, D, and J gene segments, it does not disclose the number of V, D, and J gene segments for each transgenic configuration. While HKv2.1 may have 6 additional D gene segments than HKv2, such does not inform the reader as to the total number of human D gene segments. Is it only 6? 7? 10? 12? The reference value (HKv2) is not disclosed from which 6 more human D gene segments have been added.
As a second matter, the chart (¶23) illustrates CDR-H3 lengths and transcript frequencies of HKv1, v2, and v2.1 mice individually, clearly evidencing that different structural transgenic configurations yield [functional property] different CDR-H3 lengths and transcript frequencies. 
None of the three transgenic mice yield CDR-H3 lengths of 19 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to be, at best, only 6%. Thus, instant claims are broader in scope to Applicant’s data. 
None of the three transgenic mice yield CDR-H3 lengths of 18 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to substantially vary (HKv2, 5% vs HKv1, 8%). Thus, instant claims are broader in scope to Applicant’s data. 
Only one of the three transgenic mice yield CDR-H3 lengths of 17 amino acids with a transcript frequency of 10%, to wit, HKv2. In fact, such appears to substantially vary (HKv2, 12% vs HKv1, 7% vs HKv2.1, 6%).
The data clearly evidences that the CDR-H3 lengths of 11 to 22 amino acids varies substantially and unpredictably in transcript frequencies. 

Dr. Lee declares (¶24) that HKv2 comprises all human D gene segments, and HKv2.1 contains less than all human D gene segments. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Such is confusing because Dr. Lee previously declares that HKv2.1 comprises 6 additional human D gene segments, and thus would appear to comprise more human D gene segments than HKv2. 

Applicant argues that no such structure/function relationship is recited in the claims.
Applicant’s argument(s) has been fully considered, but is not persuasive.
Claim 1 recites a transgenic mouse comprising unrearranged human IgH gene segments comprising one or more human IgH V gene segments, one or more human D gene segments, and one or more human JH gene segments [structure], wherein said transgenic mouse expresses [function] IgH-VDJC transcripts comprising CDR-H3 lengths of 5 to 22 amino acids, with a mean frequency [function] of said transcripts encoding CDR-H3 lengths of 18-19 amino acids between 5% and 10%, respectively. 
Claim 22 recites wherein said transgenic mouse expresses [function] IgH-VDJC polypeptides comprising CDR-H3 lengths of 19 to 22 amino acids.
Claim 28 recites a transgenic mouse comprising unrearranged human IgH gene segments comprising a plurality of human IgH V gene segments, a plurality of human D gene segments, and a plurality of human JH gene segments [structure], wherein said transgenic mouse expresses [function] IgH-VDJC transcripts comprising CDR-H3 lengths of 5 to 22 amino acids, with a mean frequency [function] of said transcripts encoding CDR-H3 lengths of 17-18 amino acids between 5% and 10%, respectively. 

Applicant argues that the claims do not exclude transcripts having a certain CDR-H3 length because the transcripts of a given mouse represent a continuum of CDRH3 length. Figure 37 provides the relative mean frequencies of transcripts encoding a CDRH3 of a given length. The absence of a recitation of the mean frequency of for example, transcripts encoding CDRH-3s of 10-12 amino acids does not indicate the absence of transcripts of 10-12 amino acids. Applicant is merely reciting those cohorts of transcripts which are of interest, generally the longer transcripts.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are broader in scope than Figure 37 because the positively recited CDR-H3 lengths and transcript frequencies reasonably encompass CDR-H3 lengths and transcript frequencies not disclosed in Figure 37. The breadth of Claims 1 and 22 reasonably encompass, for example, CDR-H3 lengths of 10-12 amino acids, CDR-H3 lengths of 13-15 amino acids, and CDR-H3 lengths of 15-17 amino acids, transcript frequencies for each being of less than 5%, respectively. Thus, while the independent claims may positively recite Applicant’s interest, the claims are broader in scope that which is disclosed in Figure 37 because the transcript frequency continuum from which 5% to 10% is claimed does not require the transcript frequency continuum of Figure 37, but instead may be a wildly different, and structurally undisclosed transcript frequency continuum.
Instant application fails to disclose the structure/function nexus between the unrearranged human IgH V, D, and J regions present in the transgenic mouse [structure] that necessarily and predictably yield [function] the continuum of CDR-H3 lengths for the corresponding transcript frequencies recited in Claims 1 and 28, nor necessarily and predictably expressing CDR-H3 lengths of 18-19 amino acid between 5% and 10% in the enormous genus of structurally undisclosed transcript frequency continuums (Claim 1), nor necessarily and predictably expressing CDR-H3 lengths of 17-18 amino acid between 5% and 10% in the enormous genus of structurally undisclosed transcript frequency continuums.
 
Applicant argues that Fig. 37 provides clear and unambiguous information as to both the mean frequency of CDR-H3 lengths, and the distribution of lengths, in the chimeric IgM transcript population present in the mice comprising the recited chimeric IgH locus.
Applicant’s argument(s) has been fully considered, but is not persuasive.
Claim 1 merely requires the presence of just one unrearranged human IgH V gene segment, just one human D gene segment, and just one human JH gene segment [structure]. 
Claim 28 merely requires the presence of just two unrearranged human IgH V gene segments, just two human D gene segments, and just two human JH gene segments [structure]. 
However, the specification fails to actually disclose the structure of the unrearranged IgH chimeric IgH locus comprising the human IgH V, D, and J gene segment(s) that produce [function] the transcript profile of Figure 37. Rather, it appears that the transcript profile of Figure 37 requires a multitude of human IgH V gene segments (at least 12, as illustrated in Figure 13), a multitude of human D gene segments (at least 25 human DH gene segments, as illustrated in Figures 10 and 13), and all of the human JH gene segments (1 to 6, as illustrated in Figures 10 and 13). Claims 1 and 22 are broader in scope than these structural requirements. 
Furthermore, while Applicant may have used a transgenic mouse encoding only the 12 illustrated human IgH V gene segments, as evidenced by Green et al (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), those of ordinary skill in the art have long-recognized that the human IgH locus comprises as many as 52 V gene segments (Figure 2). However, the mean frequency of CDR-H3 lengths, and the distribution of lengths, in chimeric IgM mice comprising all 50 unrearranged human IgH V gene segments, all 25 unrearranged human IgH D gene segments, and all 6 unrearranged human IgH J gene segments are not disclosed. The instant application fails to disclose the structure/function nexus between the number of unrearranged human IgH V, D, and J gene segments to necessarily and sufficiently achieve the functional properties of producing transcripts encoding CDR-H3 amino acid lengths and their corresponding transcript frequencies. 

7. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of Claims 1, 22, and 28 denote structural differences between the human/mouse chimeric immunoglobulin heavy chain loci of recited transgenic mice; however, neither the claims nor the specification recite or disclose the structural differences that necessarily and predictably yield the claimed different functional properties. 
Claim 22 denotes that not all of the human/mouse chimeric immunoglobulin heavy chain loci of independent Claim 1 are able to achieve the functional property of the dependent claim.
Claim 28 denotes that not all of the human/mouse chimeric immunoglobulin heavy chain loci of independent Claim 1 are able to achieve the functional properties of the Claim 28.
The common core structure shared by the transgenic mice of Claims 1, 22, and 28 is a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, and 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment such that said mouse produces a human/mouse chimeric immunoglobulin heavy chain (IgH-hVDJ/mCμ) comprising a human variable region gene segment and a mouse constant domain.
To the extent that the recited functional properties of Claims 22 and 28 are not an inherent property (that naturally flows) from the common core structure of the human/mouse chimeric immunoglobulin heavy chain locus shared by the transgenic mice of Claims 1, 22, and 28, then the claims are considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language.  The limitations “produces CDR-H3 amino acid lengths of…” and “wherein the mean frequency of said transcripts encoding CHR-H3 lengths…” merely state a functional characteristic without providing any indication about how the functional characteristic is provided. 

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)
In the instant case, the instant claims recite functional language that only denotes a problem to solve or a result obtained, to wit, 
	CDR-H3 lengths of 18-22 amino acids, and transcript mean frequency of 5-10% encoding CDR-H3 lengths of 18-19 amino acids (Claim 1); as opposed to
CDR-H3 lengths of 19-22 amino acids, and transcript mean frequency of 5-10% encoding CDR-H3 lengths of 18-19 amino acids (Claim 22); as opposed to
CDR-H3 lengths of 17 amino acids, and transcript mean frequency of 5-10% encoding CDR-H3 lengths of 17-18 amino acids (Claim 28); as opposed to
CDR-H3 lengths of 19-22 amino acids, and transcript mean frequency of 5-10% encoding CDR-H3 lengths of 18-19 amino acids (prior Claim 29). 
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The scope of the structure(s) and/or method step(s) of the claimed method is/are not limited to the specific structure(s) positively recited in the independent claims, nor the expressing step positively recited in the claims, and the specification fails to disclose the one or more method steps of modifying the physiological, developmental and/or environmental factor(s) that necessarily and predictably produce (functional property) the respective distribution of CDR-H3 transcript length(s) recited in Claim 1 vs Claim 22 vs Claim 28. The structural and/or method step boundaries imposed by a functional limitation must be clearly defined. The specification does not clearly link a structure or method step to the claimed function. Thus, the scope of the subject matter covered by the claims is indefinite. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite, resulting in no boundaries on the claim limitation.
Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record) is considered relevant prior art for having taught that CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. CDR-H3 amino acid lengths naturally vary, and that the transcript frequencies of the different CDR-H3 amino acid lengths also naturally vary, in both mouse and human systems (Figure 1).
Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS),is considered relevant prior art for evidencing that those of ordinary skill in the art have long-recognized the scientific concept and natural law that a transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen-specific antibodies specific for said antigen (Abstract). 
Thus, while those of ordinary skill in the prior art recognized that CDR-H3 amino acid lengths naturally vary, and that the transcript frequencies of the different CDR-H3 amino acid lengths also naturally vary, in both mouse and human systems, the prior art does not teach what structures of the IgH locus gene segment(s) must be modified and/or what method step(s) must be performed, e.g. modifying the physiological, developmental and/or environmental factor(s) as argued by Applicant, in order to necessarily and predictably arrive at the instantly recited functional properties recited in Claims 1, 22 and 28, to wit, the recited CDR-H3 amino acid lengths and the recited CDR-H3 amino acid lengths transcript frequencies.
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of 5 to 22 amino acids, as opposed to 1 to 25 amino acids, as opposed to 5 to 25 amino acids, as opposed to 1 to 22 amino acids, as opposed to 19 to 22 amino acids, as opposed to 17 to 18 amino acids, as opposed to 5 to 9 amino acids, as opposed to 10 to 14 amino acids, and/or as opposed to 15 to 16 amino acids, etc…
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that produces CDR-H3 amino acid lengths of 5 to 22 amino acids, but not 1 to 25 amino acids, but not 1 to 22 amino acids, but not 5 to 25 amino acids, but not 19 to 22 amino acids, but not 17 to 18 amino acids, but not 5 to 9 amino acids, but not 10 to 14 amino acids, and/or not 15 to 16 amino acids, etc…
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of: 
a) 18 to 19 amino acids at a mean frequency of 5% to 10% (Claim 1), as opposed to 2%, 12%, 15%, 20%, or 30%, etc…; and/or
b) 17 to 18 amino acids at a mean frequency of 5% to 10% (Claim 28), as opposed to 2%, 12%, 15%, 20%, or 30%, etc…; and/or
c) 18 to 22 amino acids at a mean frequency of 5% to 10%, as opposed to 2%, 12%, 15%, 20%, or 30%, etc…. (prior Claim 29).
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of 18 to 19 amino acids at a mean frequency of 5% to 10% (Claim 1), as opposed to 17 to 18 amino acids at a mean frequency of 5% to 10% (Claim 28), as opposed to 18 to 19 amino acids at a mean frequency of 5% to 10% (prior Claim 29), as opposed to 10 to 12 amino acids at a mean frequency of 5% to 10%, as opposed to 13 to 14 amino acids at a mean frequency of 5% to 10%, and/or as opposed to 15 to 16 amino acids at a mean frequency of 5% to 10%.
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that produces CDR-H3 amino acid lengths of 18 to 19 amino acids at a mean frequency of 5% to 10%, but not 17 to 18 amino acids at a mean frequency of 5% to 10%, but not 18 to 19 amino acids at a mean frequency of 5% to 10%, but not 10 to 12 amino acids at a mean frequency of 5% to 10%, but not 13 to 14 amino acids at a mean frequency of 5% to 10%, and/or not 15 to 16 amino acids at a mean frequency of 5% to 10%.
The specification fails to disclose what structural changes to the chimeric human/mouse immunoglobulin heavy chain is/are necessary and sufficient to cause the recited CDR-H3 functional properties, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 

Claim 1 merely requires the presence of just one unrearranged human IgH V gene segment, just one human D gene segment, and just one human JH gene segment [structure]. 
Claim 28 merely requires the presence of just two unrearranged human IgH V gene segments, just two human D gene segments, and just two human JH gene segments [structure]. 
However, the specification fails to actually disclose the structure of the unrearranged IgH chimeric IgH locus comprising the human IgH V, D, and J gene segment(s) that produce [function] the transcript/CDR-H3 amino acid length profile of Figure 37. Rather, it appears that the transcript/CDR-H3 amino acid length profile of Figure 37 requires a multitude of human IgH V gene segments (at least 12, as illustrated in Figure 13), a multitude of human D gene segments (at least 25 human DH gene segments, as illustrated in Figures 10 and 13), and all of the human JH gene segments (1 to 6, as illustrated in Figures 10 and 13).
Claims 1 and 22 are broader in scope than these structural requirements. 
Furthermore, while Applicant may have used a transgenic mouse encoding only the 12 illustrated human IgH V gene segments, as evidenced by Green et al (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), those of ordinary skill in the art have long-recognized that the human IgH locus comprises as many as 52 V gene segments (Figure 2). However, the mean frequency of CDR-H3 lengths, and the distribution of lengths, in chimeric IgM mice comprising all 50 unrearranged human IgH V gene segments, all 25 unrearranged human IgH D gene segments, and all 6 unrearranged human IgH J gene segments are not disclosed. The instant application fails to disclose the structure/function nexus between the number of unrearranged human IgH V, D, and J gene segments to necessarily and sufficiently achieve the functional properties of producing transcripts encoding CDR-H3 amino acid lengths and their corresponding transcript frequencies. 

The Lee Declarations under 37 CFR 1.132 filed January 10, 2022 has been considered. The chart (¶23) illustrates CDR-H3 lengths and transcript frequencies of HKv1, v2, and v2.1 mice individually, clearly evidencing that different structural transgenic configurations yield [functional property] different CDR-H3 lengths and transcript frequencies. 
Dr. Lee is silent to disclosing how many human IgH V, D, and J gene segments are present in each of HKv1, v2, and v2.1. 
None of the three transgenic mice yield CDR-H3 lengths of 19 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to be, at best, only 6%. Thus, instant claims are broader in scope to Applicant’s data. While Figure 37 illustrates a CDR-H3 length of 19 amino acids with a transcript frequency of about 5%, as also achieved via HKv1, v2, and v2.1, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained. Thus, instant claims are broader in scope, claiming transcript frequencies greater than 5% or 6%, to Applicant’s data.
None of the three transgenic mice yield CDR-H3 lengths of 18 amino acids with a transcript frequency of 10%, or even 9%. In fact, such appears to substantially vary (HKv2, 5% vs HKv1, 8%). Thus, instant claims are broader in scope to Applicant’s data. While Figure 37 illustrates a CDR-H3 length of 18 amino acids with a transcript frequency of about 10%, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained. Applicant’s HKv1, v2, and v2.1 clearly do not yield this functional property. 
Only one of the three transgenic mice yield CDR-H3 lengths of 17 amino acids with a transcript frequency of 10%, to wit, HKv2. In fact, such appears to substantially vary (HKv2, 12% vs HKv1, 7% vs HKv2.1, 6%). While Figure 37 illustrates a CDR-H3 length of 17 amino acids with a transcript frequency of about 7%, instant specification fails to disclose the structural configuration of the transgenic mouse from which this value was obtained.
The data clearly evidences that the CDR-H3 lengths of 11 to 22 amino acids varies substantially and unpredictably in transcript frequencies. Neither the instant specification, nor the Lee Declaration, nor the prior art makes up for the deficiencies in the nexus of transgene structures that yield the functional properties of transcript frequencies encoding the respective CDR-H3 amino acid lengths. 

	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent Claims 2-15, 17, and 25-27 are included in the basis of the rejection because although they recite and encompass the human/mouse chimeric immunoglobulin heavy chain locus of Claim 1, they do not correct the deficiencies of Claims 1, 22, and 28-29 establishing a nexus between the human/mouse chimeric immunoglobulin heavy chain locus structural requirement(s) and the instantly recited functional properties of the CDR-H3 amino acid lengths and corresponding mean transcript frequencies in said mouse.
	Appropriate correction is required.

Response to Arguments
Applicant iterates arguments per the above rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response is discussed above, and incorporated herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 9,434,782. 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘782 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘782 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘782 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

Response to Arguments
Applicant argues that the recited mouse of ‘782 is different than the instantly recited mouse. 
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, the ‘782 mouse comprises one or more human IgH V, D, and J gene segments, as per the instantly recited mouse. 
As a second matter, the instant claims are directed to obtaining an antibody comprising a human IgH variable region, comprising the step of expressing from a cell said antibody from a nucleic acid encoding said human IgH variable region and an human IgH constant region, which is also claimed in ‘782 (claims 3 and 8). Thus, the instantly claimed method is not considered patentably distinct over the ‘782 claimed method.

9. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 9,447,177. 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘177 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). ‘177 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 1), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). The human/mouse chimeric immunoglobulin heavy chain locus of ‘177 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘177 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '177. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘177 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 1), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract).

10. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 9,505,827. 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘827 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). ‘827 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 1), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). The human/mouse chimeric immunoglobulin heavy chain locus of ‘827 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘827 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '827. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘827 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 1), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract).

11. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 24-25 of U.S. Patent 10,064,398. 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘398 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). ‘398 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 7), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). The human/mouse chimeric immunoglobulin heavy chain locus of ‘398 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘398 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

Response to Arguments
Applicant argues that reading limitations of the specification (Figure 37) into the patented claims is improper.
Applicant’s argument(s) has been fully considered, but is not persuasive. The structural features of instant claims and patented claims are substantially the same. Figure 37, in both ‘398 and instant application evidence that the instantly recited functional properties are naturally present in the claimed ‘398 mouse.

Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '398. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘398 recites the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation (claim 7), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract).

12. 	Claims 1-7, 9-15, 17, 22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,165,763. 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method to generate and obtain an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (claims 8-9, and 12).
The human/mouse chimeric immunoglobulin heavy chain locus of ‘763 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Claims 1-6 recite, and Figure 37 of ‘763 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

Response to Arguments
Applicant argues that reading limitations of the specification (Figure 37) into the patented claims is improper.
Applicant’s argument(s) has been fully considered, but is not persuasive. The structural features of instant claims and patented claims are substantially the same. Figure 37, in both ‘763 and instant application evidence that the instantly recited functional properties are naturally present in the claimed ‘763 mouse.

Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '827. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method to generate and obtain an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (claims 8-9, and 12). Thus, the instantly claimed method is not considered patentably distinct over the ‘763 claimed method.

13. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 147-148, 169, 245, 282, 346-349, 351, and 357-363 of copending Application No. 13/310,431 (U.S. 2012/0204278, claim set filed February 7, 2022). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘431 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). ‘431 recites the transgenic mouse produces a plurality of chimeric IgH chains (claim 169), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). Claims 147, and 353-354 recite, and Figure 37 of ‘431 illustrates, the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus. The human/mouse chimeric immunoglobulin heavy chain locus of ‘431 appears to be structurally indistinguishable from and/or substantially the same as the instantly claimed human/mouse chimeric immunoglobulin heavy chain loci. The recitation of a human/mouse chimeric J/C intron comprising a 400bp segment of human DNA (‘431, claim 147) represents a specific embodiment of the instant generic recitation of a human/mouse chimeric J/C intron, and thus anticipates and/or renders obvious the instantly claimed transgenic mice from which the antibodies and/or antigen-binding fragments are thus-obtained.
Furthermore, the ‘431 Abstract discloses that the intended use of the claimed transgenic mouse is to produce antibodies comprising the human IgH variable chain regions. 

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '431. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The utility of the claimed ‘431 transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract).

14. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 14-15, 17-24, and 26-35 of copending Application No. 14/040,405 (U.S. 2014/0201856, claim set filed January 28, 2022).
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘405 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘405 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘405 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that an amended claim set was filed September 21, 2020 renders the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. The amended claims continue to anticipate, encompass and/or are obvious variants of the instantly recited human/mouse chimeric immunoglobulin heavy chain locus, whereby Figure 37 of ‘405 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

15. 	Claims 1-7, 9-15, 17, 22, and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 23-26, 30-55 of copending Application No. 14/040427 (U.S. 2014/0201854, claim set filed December 9, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘427 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘427 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘427 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus. Thus, the instantly claimed method is not considered patentably distinct over the ‘427 claimed method(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that instant claims are directed to a method; whereas, the ‘427 claims are directed to a product. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The ‘427 claims recite method directed to obtaining nucleic acid molecules encoding chimeric human/mouse IgH antibody chains, said chimeric human/mouse IgH antibody chains being encoded in the genome of transgenic mice that anticipate, encompass and/or are obvious variants of the instantly recited human/mouse chimeric immunoglobulin heavy chain locus, whereby Figure 37 of ‘427 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

16. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9-11, 13-16, and 18-25 of copending Application No. 14/056,434 (U.S. 2014/0182003, claim set filed August 6, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘434 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘434 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘434 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '434. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘434 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘434 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘434 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

17. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-6, 13-14, and 23-24 of copending Application No. 14/056,700 (U.S. 2014/0150125, claim set filed December 18, 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘700 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘700 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘700 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of ‘700. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘700 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘700 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘700 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
	
18. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11-15, 25-28, 33-38, 42, 44-51, and 53 of copending Application No. 14/056707 (U.S. 2014/0150126, claim set filed April 12, 2022). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘707 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘707 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘707 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of ‘707. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘707 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘707 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘707 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

19 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 268-279, 281-283, 285-288, 291, 298-307, 309-312, 316-318, 320, 327-329, 334, 338-339, 342-344, 347-350, 353, and 355-357 of copending Application No. 14/497054 (U.S. 2015/0113669, claim set filed February 28, 2022). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘054 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘054 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘054 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of ‘054. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘054 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘054 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘054 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

20. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 7, 10, 13-15, 17, 23, 28-43 of copending Application No. 14/750,870 (U.S. 2016/0044900, claim set filed October 25, 2021).
 Although the claims at issue are not identical, they are not patentably distinct from each other. ‘870 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘870 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘870 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that an amended claim set was filed November 2, 2020 renders the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. The amended claims continue to anticipate, encompass and/or are obvious variants of the instantly recited human/mouse chimeric immunoglobulin heavy chain locus, whereby Figure 37 of ‘870 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

21. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-16, 18, 20, 23, 29-32, 38-43, 44-46, 49, 51-56, 60, 63-75, 80-82, 88-95, 97, 100-103, and 108-126 of copending Application No. 14/818162 (U.S. 2015/0334998, claim set filed August 4, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘162 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘162 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘162 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of ‘162. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘162 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘162 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘162 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

22. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63 of copending Application No. 15/016,211 (U.S. 2016/0150768, claim set filed December 7, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘211 claims a method of providing a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘211 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘211 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of ‘054. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘211 claims a method of providing a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘211 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘211 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

23. 	The prior rejection of Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29 of copending Application No. 15/214,963 (U.S. 2016/0345551, claim set filed February 25, 2022) is withdrawn upon review of 15/214,963 (claim set filed February 25, 2022). The ‘963 claims are directed to producing a biological sample comprising a human IgL Vkappa region. While ‘963 claims recite the transgenic mouse encodes a chimeric human IgH locus, the claims doe not recite nor are directed to a humanized antibody comprising human IgH variable and constant regions.
	 
24. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16-17, and 29-32 of copending Application No. 15/232,122 (U.S. 2016/0345552, claim set filed November 3, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘122 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). 
The human/mouse chimeric immunoglobulin heavy chain locus of ‘122 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘122 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the amended claim set filed February 19, 2020 in application 15/232,122 renders the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘122 continues to claim a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). 
The human/mouse chimeric immunoglobulin heavy chain locus of ‘122 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘122 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

25. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, and 16-21 of copending Application No. 15/251,969 (U.S. 2017/0051045, claim set filed September 9, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘969 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘969 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus is anticipated by and/or rendered obvious by the instant claims. Figure 37 of ‘969 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that an amended claim set was filed January 10, 2020 renders the provisional rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. The amended claims continue to anticipate, encompass and/or are obvious variants of the instantly recited human/mouse chimeric immunoglobulin heavy chain locus, whereby Figure 37 of ‘969 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.

26. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-34 of copending Application No. 15/360,502 (U.S. 2017/0071174, claim set filed September 17, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘502 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘502 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘502 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the instant claims are directed to a method and as such do not qualify under double patenting against the product claims of '502. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘502 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28), and a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen.
The human/mouse chimeric immunoglobulin heavy chain locus of ‘502 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘502 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.	 

27. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, and 15-25 of copending Application No. 15/383,101 (U.S. 2017/0099815, claim set filed June 28, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘101 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘101 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘101 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

28. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15-28, and 32-34 of copending Application No. 15/383,188 (U.S. 2017/0101482, claim set filed November 18, 2021). 
	Although the claims at issue are not identical, they are not patentably distinct from each other. ‘188 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘188 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘188 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

29. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10-12, and 14-17 of copending Application No. 15/383,342 (U.S. 2017/0099816, claim set filed September 28, 2021). 
	Although the claims at issue are not identical, they are not patentably distinct from each other. ‘342 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (Claims 1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘342 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus is anticipated by and/or rendered obvious by the instant claims. Figure 37 of ‘342 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

30. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, and 14-25 of copending Application No. 15/383,353 (U.S. 2017/0094956, claim set filed September 13, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘353 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen, said transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment (Figure 21), as claimed in the instant application (1 and 28). The human/mouse chimeric immunoglobulin heavy chain locus of ‘353 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus is anticipated by and/or rendered obvious by the instant claims. Figure 37 of ‘353 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

31. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-15, and 17-26 of copending Application No. 15/385,348 (U.S. 2017/0099817, claim set filed September 24, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘338 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment, as claimed in the instant application (Claims 1 and 28). 
The human/mouse chimeric immunoglobulin heavy chain locus of ‘348 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus is anticipated by and/or rendered obvious by the instant claims. Figure 37 of ‘348 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

32. 	Claims 1-7, 9-15, 17, 22, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 17-26 of copending Application No. 15/385,372 (U.S. 2017/0105396, claim set filed September 28, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other. ‘396 claims a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment, as claimed in the instant application (Claims 1 and 28). 
The human/mouse chimeric immunoglobulin heavy chain locus of ‘372 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus is anticipated by and/or rendered obvious by the instant claims. Figure 37 of ‘372 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that they will consider filing a terminal disclaimer upon indication of allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

33. 	Claim(s) 1-7, 9-13, 15, 17, 22, and 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431), as evidenced by Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), and Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431).
The only active method step of the independent claims is to express “said antibody or antigen binding fragment thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and optionally said human IgH chain constant region of said antibody” (e.g. Claim 1, lines 6-8).
The subsequent ‘wherein’ clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus-obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.

With respect to Claims 1 and 28, Murphy et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (pg 43, lines 14-22), the method comprising:
expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (pg 52, lines 14-26), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (pg 52, lines 14-19).

With respect to the recitation wherein the human IgH chain variable region originates from a nucleic acid isolated from a transgenic mouse, the instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (pg 129, lines 1-3). Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (pg 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region.

With respect to the recitation wherein the transgenic mouse is contacted with said antigen such that said transgenic mouse produces antigen-specific antibody comprising said human IgH chain variable region, wherein said mouse is homozygous for a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and 
v) an endogenous murine constant CH gene segment, and 
vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, such is considered to be a product-by-process recitation of the positively recited, thus produced human IgH chain variable region.  
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the nucleic acid encoding the human IgH variable region is thus-isolated (Claim 1, lines 9-10; Claim 28, lines 8-9), is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region is thus-obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, to wit, encoded by a human/mouse chimeric IgH locus comprising a chimeric J/C intron were produced is immaterial to their patentability.
Nevertheless, Murphy et al disclosed the step of contacting a transgenic mouse with said antigen (pg 52, line 14, “antigenic stimulation"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a mouse J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and 
v) an endogenous murine constant CH gene segment (Figures 4A-B; pg 44, lines 5-18), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (pg 44, lines 5-7); and 
vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, human IgH variable region gene segments, to wit, the endogenous variable region gene segments are replaced in whole with the homologous/orthologous human variable region gene segments (pg 10, lines 16-19).

With respect to the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus, Murphy et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (pg 52, lines 8-9, “breeding…to homozygosity"). 

With respect to Claims 1, 22, and 28, Murphy et al do not disclose ipsis verbis:
i) wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM polypeptide and wherein said IgM comprises human CDR-H3, and said IgH-VDJCμ transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 17-18 amino acids (Claim 28), 18-19 amino acids (Claim 1), or 19 to 22 amino acids (Claim 22); 
ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10% (Claim 1), and 17 and 18 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10% (Claim 28); and 
iii) wherein said transgenic mouse contacted with said antigen produces a plurality of antibodies specific for said antigen, said plurality of antibodies comprising a plurality of IgH heavv chains comprising human heavv chain variable regions and mouse constant regions.
However, absent objective evidence to the contrary, such are functional properties inherent to and/or that naturally flows from the transgenic mouse whose genome comprises the unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) gene segments comprising one or more human IgH V gene segments, one or more human D gene segments, one or more human JH gene segments and human intronic DNA contiguous with mouse intronic DNA located at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment. The instant application fails to disclose how the instantly recited functional properties are to be achieved. 
Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art transgenic mouse does not inherently possess the same properties as the instantly claimed transgenic mouse. 
Zemlin et al is considered relevant prior art for evidencing that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). 
The instantly claimed thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not even required to comprise a CDR-H3 region having 18 to 22 amino acids. Rather, as evidenced by Figure 37, the CDR-H3 region of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region may only be 5, 7, 9, 11, 13, or 15 amino acids in length. 
Green is considered relevant prior art for evidencing that those of ordinary skill in the art have long-recognized the scientific concept and natural law that a transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen-specific antibodies specific for said antigen (Abstract). Thus, the instant wherein clause merely recites a functional property that naturally flows from the mouse machinery, to wit, physiology, natural immune system development and cell biology. 

With respect to Claims 1 and 9-10, Murphy et al disclosed the human/mouse chimeric IgH locus comprises the endogenous mouse J/C intron and constant region gene segments (Figure 4), and thus inherently comprises the endogenous mouse mu enhancer. 

With respect to Claims 1, 6-7, and 12-13, Murphy et al do not disclose ipsis verbis:
a) wherein the human/mouse chimeric immunoglobulin heavy chain locus comprises a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ; and 
b) wherein in said mouse germline said 3 '-most JH gene segment is less than 1 kb upstream of said joinder point, and 
c) wherein said human DNA/mouse DNA joinder point comprises mouse 129 strain DNA. 
The recitation of a process limitation in the claims, directed to the production of an immunoglobulin heavy chain comprising a human IgH chain variable region encoded by a human/mouse chimeric immunoglobulin heavy chain locus comprising a human/mouse chimeric J/C intron, wherein said human DNA/mouse DNA joinder point comprises mouse 129 strain DNA, is not viewed as positively limiting the claimed antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products, to wit, thus-obtained antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced human IgH chain variable region products. The method in which the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, to wit, encoded by a human/mouse chimeric IgH locus comprising a chimeric J/C intron comprising mouse 129 strain DNA were produced is immaterial to their patentability.
The instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (pg 129, lines 1-3). Thus, it is axiomatic that the human/mouse chimeric J/C intron of the transgenic mouse product-by-process recitations, as recited in Claims 1, 6-7, and 12-13, is simply not present in the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7; Claim 2; Claim 4; Claim 5). Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules.
Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (pg 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region.
Applicant (pg 12, Remarks Made in Amendment filed February 4, 2019) points to the disclosure of Murphy et al citing that the murine immunoglobulin heavy chain intronic enhancer, Eμ, has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' enhancer region appears to be critical for class switching as well as heavy chain gene expression at later stages of B cell differentiation. Murphy et al requires the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, as per the instant claims. Thus, even Applicant recognizes that the critical feature for VDJ recombination, to wit, the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is present in the human/mouse chimeric IgH locus of Murphy et al. 
The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the murine J/C intron, more specifically including strain 129 DNA, other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments.
The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the recited human/mouse chimeric J/C intron, more specifically including strain 129 DNA, other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. 
The instantly claimed methods are directed to the production of an enormous genus (essentially, universe) of structurally undisclosed antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region having an enormous range of low to high binding affinities for their corresponding enormous genus, essentially universe, of structurally undisclosed antigens. Applicant has provided no objective evidence that the presence/absence of a single, tri-, quadra-, penta-, hexa-, septa-, octa-, nona-, deca-, etc….., nucleotide motif of “human origin”, of “mouse origin”, or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention, to wit, structure of antigen-binding domain and/or binding affinity of the antibody or antigen-binding fragment thereof to the corresponding antigen. 

With respect to Claims 2-5, Murphy et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell comprising nucleic acid encoding said human IgH chain variable region, wherein said second cell is of a transgenic mouse contacted with said antigen, 
wherein said second cell is a hybridoma expressing said human IgH chain variable region, 
wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and 
wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (pg 14, lines 27-29; pg 52, lines 14-26, "hybridomas made from transgenic mice").
With respect to Claims 6-7, Aguilera et al evidence the intronic Eµ enhancer is less than 1kb from the 3’ J gene segment (Figure 1B). Thus, it is structurally axiomatic that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Eµ enhancer will result in a 3’-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3’-most JH gene segment is less than 2kb and/or less than 1kb of the joinder point.
With respect to Claims 9-10, Murphy et al disclose wherein said joinder point is upstream of said enhancer, wherein in said mouse germline said enhancer is mouse Eμ (pg 44, lines 5-18).
With respect to Claim 11, Murphy et al disclose wherein in said mouse germline said 3'-most JH gene segment comprises a human JH6 gene segment (Figure 4A).
With respect to Claim 15, Murphy et al disclose wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (pg 44, lines 5-7, “class switching will remain intact"). 
With respect to Claim 17, Murphy et al disclose the method further comprising recovering said nucleic acid encoding said human IgH chain variable region (pg 52, lines 21-26).
With respect to Claims 22 and 26, Murphy et al disclose wherein in said mouse germline said unrearranged human IgH VH gene segments comprise the entire human variable region locus (pg 13, line 17; Figure 4A), and thus, absent evidence to the contrary, would necessarily comprise the instantly recited human V6-l, VII-1-1, Vl-2, VIII-2-l, Vl-3, V4-4 and V2-5 gene segments, whereupon the human IgH variable region of the antibody or fragment thereof naturally comprises a CDR-H3 length of 19 to 22 amino acids.
With respect to Claim 27, Murphy et al disclose wherein in said mouse germline said unrearranged human IgH VH gene segments comprise all of the human V, D and J gene segments (Figure 4A).
Thus, Murphy et al is considered to anticipate the instantly claimed method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region, the method comprising the step of expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody. 

Response to Arguments
Applicant iterates prior arguments. 
The Examiner’s response to prior arguments are found in prior Office Actions. 

Applicant argues that the amended claims recite the transcripts encode human variable region comprising a CDR-H3 length of 5 to 22 amino acids. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Independent claims do not require the human IgH V region of the antibody expressed from a cell (the only positively recited action-taking step) to comprise a CDR-H3 length of 5 to 22 amino acids. 
Murphy et al disclosed the transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) a plurality of unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) a plurality of human D gene segments, and
iii) a plurality of human JH gene segments (Figures 4A-B; pg 44, lines 5-18). Thus, absent objective evidence to the contrary, the transgenic mouse of Murphy et al would necessarily yield transcripts encode human variable region comprising a CDR-H3 length of 5 to 22 amino acids. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus (Murphy et al) does not inherently possess the same properties as the instantly claimed transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus. 
The plurality of unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, plurality of human D gene segments, and plurality of human JH gene segments of Murphy et al are structurally indistinguishable from and/or reasonably fulfill the instantly claimed transgene configuration(s), as well as the exemplary embodiments HKv1, v2, and v2.1 disclosed in the Lee Declaration filed under 37 CFR 1.132 filed January 10, 2022.

34. 	Claim(s) 1, 17, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Osterooth et al (J. Immunol. Methods 229: 141-153, 1999). 
The only active method step of the independent claims is to express “said antibody or antigen binding fragment thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and optionally said human IgH chain constant region of said antibody” (e.g. Claim 1, lines 6-8).
The subsequent ‘wherein’ clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus-obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
With respect to Claims 1 and 28, Osterroth et al is considered relevant prior art for having taught a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure 5). 
With respect to Claim 17, Osterroth et al taught the step of recovering a nucleic acid molecule encoding the human IgH variable region (e.g. pg 148, col. 1, “cloning of the PCR products”; Figure 1).
Thus, Osterroth et al anticipate the claims. 

35. 	Claim(s) 1, 17, 25, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Persic et al (Gene 187: 9-18, 1997). 
The only active method step of the independent claims is to express “said antibody or antigen binding fragment thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and optionally said human IgH chain constant region of said antibody” (e.g. Claim 1, lines 6-8).
The subsequent ‘wherein’ clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region, absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus-obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody and/or thus-obtained antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, that is expressed from the generically recited host cell is immaterial to their patentability.
With respect to Claims 1 and 28, Persic et al is considered relevant prior art for having taught a method of obtaining an antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region, the method comprising the step of expressing in a host cell a nucleic acid molecule encoding said antigen specific antibody or antigen binding fragment thereof comprising a human IgH variable region and a human IgH constant region (e.g. Figure 1b; pg 13, col. 1, Section 2.2 Antibody expression). 
With respect to Claim 17, Persic et al taught the step of recovering a nucleic acid molecule encoding the human IgH variable region (e.g. pg 13, col. 2, Section 2.3, Cloning of V regions).
With respect to Claim 25, Persic et al taught wherein the antibody is a neutralizing antibody (e.g. Abstract, “using the variable regions from the neutralizing…..antibody”).
Thus, Persic et al anticipate the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

36. 	The prior rejection of Claims 1-7, 9-12, 15, 17, 22 and 26-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), and Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431) is withdrawn in preference for the new rejection set forth below. 

37. 	The prior rejection of Claim 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), and Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-12, 15, 17, 22 and 26-28 above, and in further view of Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431) is withdrawn for reasons discussed above.

38. 	The prior rejection of Claim 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431) and Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-13, 15, 17, 22 and 26-28 above, and in further view of Lonberg et al (U.S. 2006/0015957) and Buelow et al (WO 05/019463; of record in IDS of Applicant’s co-pending application 13/310431) is withdrawn for reasons discussed above. 

39. 	The prior rejection of Claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431), Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431), Lonberg et al (U.S. 2006/0015957) and Buelow et al (WO 05/019463; of record in IDS of Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-13, 15, 17, 22 and 25-28 above, and in further view of Oberdoerffer et al (Nucleic Acids Res. 31: e140, 2003; of record in IDS of Applicant’s co-pending application 13/310431) is withdrawn for reasons discussed above. 

40. 	Claims 1-7, 9-12, 15, 17, 22 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Taylor et al (Nucleic Acids Res. 20(23): 6287-6295, 1992; of record in IDS), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), and Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 28, Murphy et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (pg 43, lines 14-22), the method comprising:
expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (pg 52, lines 14-26), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (pg 52, lines 14-19).

Similarly, Tanamachi et al disclose a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region (pg 4, lines 18-21), the method comprising:
expressing the antibody or antigen binding fragment thereof, from a cell, wherein the cell comprises a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (pg 7, lines 2-6), and wherein said host cell expressing said antibody or antigen-binding fragment thereof from said nucleic acid encoding said human IgH chain variable region, may be, e.g. a CHO cell (Example 6, pg 42, lines 4-7).
Tanamachi et al disclose wherein prior to said expressing the method comprises providing said cell (pg 7, lines 1-6).

With respect to the recitation wherein the human IgH chain variable region originates from a nucleic acid isolated from a transgenic mouse, the instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (pg 129, lines 1-3). Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (pg 52, lines 14-26). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region.

With respect to the recitation wherein the transgenic mouse is contacted with said antigen such that said transgenic mouse produces antigen-specific antibody comprising said human IgH chain variable region, wherein said mouse is homozygous for a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, 
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and 
v) an endogenous murine constant CH gene segment, and 
vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, such is considered to be a product-by-process recitation of the positively recited, thus produced human IgH chain variable region.  
The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the nucleic acid encoding the human IgH variable region is thus-isolated (Claim 1, lines 9-10; Claim 28, lines 8-9), is not viewed as positively limiting the claimed thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region is thus-obtained absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof. The method in which the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, to wit, encoded by a human/mouse chimeric IgH locus comprising a chimeric J/C intron were produced is immaterial to their patentability.
Nevertheless, Murphy et al disclosed the step of contacting a transgenic mouse with said antigen (pg 52, line 14, “antigenic stimulation"), said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a mouse J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and 
v) an endogenous murine constant CH gene segment (Figures 4A-B; pg 44, lines 5-18), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (pg 44, lines 5-7); and 
vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented, human IgH variable region gene segments, to wit, the endogenous variable region gene segments are replaced in whole with the homologous/orthologous human variable region gene segments (pg 10, lines 16-19).
Similarly, Tanamachi et al disclosed the step of contacting a transgenic mouse with said antigen (pg 7, line 1, “from the immunized host"), 
said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, to wit, wherein the human IgH VDJ segment (phVDJ2) comprises nucleic acid sequences downstream of the 3'-most human JH segment and 5' of the human Jµ enhancer, whereupon said phVDJ2 segment was ligated to the mouse Jµ enhancer and mouse µ switch region (pgs 26-27, Construction of Chimeric Transgene, “unique MluI restriction site located downstream of the most 3’ human JH segment”, “into the SalI site 3’ of the human VDJ region”, and thus some human J/C intronic nucleotides are present);
v) a wildtype (syn. endogenous) murine constant CH gene segment (Figure 1; pg 4, lines 9-10; pg 5, lines 11-16), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (pg 27, line 1-pg 28, line 10); and 
vi) wherein endogenous mouse heavy chain variable region expression is reduced or prevented (pg 18, line 9).

Similarly, Wagner et al is considered relevant prior art for having taught the step of contacting a transgenic mouse with said antigen (pg 2676, col. 1, “after priming and boosting with various different antigens”), 
said transgenic mouse comprising a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, to wit, a human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron (Figure 1, HuIgH configuration), wherein said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric IgM heavy chain polypeptide comprising a human variable region and a mouse μ constant region (Mμ; Figure 1), 
wherein in said transgenic mouse expression of IgH heavy chains comprising endogenous mouse heavy chain variable regions is reduced or prevented; and
wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM heavy chain polypeptide.  

With respect to the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus, Murphy et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (pg 52, lines 8-9, “breeding…to homozygosity"). 
Similarly, Tanamachi et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (pg 18, lines 21-23, “bred to homozygosity").
Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jµ enhancer, mouse µ switch region, and mouse IgH constant region gene segments. 

With respect to Claims 1, 22, and 28, Murphy et al do not disclose ipsis verbis:
i) wherein said mouse comprises IgH-VDJCμ transcripts encoding said chimeric IgM polypeptide and wherein said IgM comprises human CDR-H3, and said IgH-VDJCμ transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 17-18 amino acids (Claim 28), 18-19 amino acids (Claim 1), or 19 to 22 amino acids (Claims 22 and 29); 
ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10% (Claims 1 and 29), and 17 and 18 amino acids present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10% (Claim 28); and 
iii) wherein said transgenic mouse contacted with said antigen produces a plurality of antibodies specific for said antigen, said plurality of antibodies comprising a plurality of IgH heavv chains comprising human heavv chain variable regions and mouse constant regions.
However, absent objective evidence to the contrary, such are functional properties inherent to and/or that naturally flows from the transgenic mouse whose genome comprises the unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) gene segments comprising one or more human IgH V gene segments, one or more human D gene segments, one or more human JH gene segments and human intronic DNA contiguous with mouse intronic DNA located at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment. The instant application fails to disclose how the instantly recited functional properties are to be achieved. 
Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art transgenic mouse does not inherently possess the same properties as the instantly claimed transgenic mouse. 
Zemlin et al is considered relevant prior art for evidencing that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). 
The instantly claimed thus-obtained an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not even required to comprise a CDR-H3 region having 18 to 22 amino acids. Rather, as evidenced by Figure 37, the CDR-H3 region of the thus-obtained an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region may only be 5, 7, 9, 11, 13, or 15 amino acids in length. 
Green is considered relevant prior art for evidencing that those of ordinary skill in the art have long-recognized the scientific concept and natural law that a transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen-specific antibodies specific for said antigen (Abstract). 
Taylor et al is considered relevant prior art for having taught a transgenic mouse whose genome comprises a plurality of unrearranged human IgH V gene segments, a plurality of unrearranged human IgH D gene segments, and a plurality of unrearranged human IgH J gene segments (Figure 1), wherein said transgenic mouse produces human IgH chains comprising CDR-H3 motifs having an amino acid length between 4 to 19 amino acids (Figure 4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Thus, the instant wherein clause merely recites a functional property that naturally flows from the mouse machinery, to wit, physiology, natural immune system development and cell biology. 

With respect to Claims 1 and 9-10, Murphy et al disclosed the human/mouse chimeric IgH locus comprises the endogenous mouse J/C intron and constant region gene segments (Figure 4), and thus inherently comprises the endogenous mouse mu enhancer. 
Wagner et al taught the transgenic mouse comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, to wit, a human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HuIgH configuration).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 

Claim 28 recites wherein the truncated mouse JC intron comprises 129 strain intronic DNA. However, the claims fail to recite the required minimal length of the truncated mouse JC intron that is to be present, and thus reasonably embraces but a single, di-, tri-nucleotide, or other small oligonucleotide sequence. Instant specification fails to disclose the single, di-, tri-nucleotide, or other small oligonucleotide sequence that is objectively identified as “129 strain”, as opposed to some other nucleotide sequence that is objective not “129 strain”. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.

With respect to Claims 1, 6-7, and 12-13, Murphy et al do not disclose ipsis verbis:
a) wherein the human/mouse chimeric immunoglobulin heavy chain locus comprises a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ; and 
b) wherein in said mouse germline said 3 '-most JH gene segment is less than 1 kb upstream of said joinder point, and 
c) wherein said human DNA/mouse DNA joinder point comprises mouse 129 strain DNA. 
Similarly, Tanamachi et al do not disclose ipsis verbis:
a) wherein in said mouse germline said 3 '-most JH gene segment is less than 1 kb upstream of said joinder point, and 
b) wherein said human DNA/mouse DNA joinder point comprises mouse 129 strain DNA. 
Wagner et al taught wherein the 3’-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron (Figure 1, HuIgH configuration), wherein the distance between the 3’-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; of record in IDS; Figure 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The recitation of a process limitation in the claims, directed to the production of an immunoglobulin heavy chain comprising a human IgH chain variable region encoded by a human/mouse chimeric immunoglobulin heavy chain locus comprising a human/mouse chimeric J/C intron, wherein said human DNA/mouse DNA joinder point comprises mouse 129 strain DNA, is not viewed as positively limiting the claimed antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is assumed that equivalent products, to wit, thus-obtained antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced human IgH chain variable region products. The method in which the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, to wit, encoded by a human/mouse chimeric IgH locus comprising a chimeric J/C intron comprising mouse 129 strain DNA were produced is immaterial to their patentability.
The instant specification discloses that the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7) may be a cDNA (pg 129, lines 1-3). Thus, it is axiomatic that the human/mouse chimeric J/C intron of the transgenic mouse product-by-process recitations, as recited in Claims 1, 6-7, and 12-13, is simply not present in the thus-recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 1, line 7; Claim 2; Claim 4; Claim 5). Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules.
Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (pg 52, lines 14-26). Similarly, Tanamachi et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (pg 41, Example 6). Thus, the cDNA of Murphy et al and/or Tanamachi et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region.

Applicant (pg 12, Remarks Made in Amendment filed February 4, 2019) points to the disclosure of Murphy et al citing that the murine immunoglobulin heavy chain intronic enhancer, Eμ, has been shown to be critical for VD- J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' enhancer region appears to be critical for class switching as well as heavy chain gene expression at later stages of B cell differentiation. Both Murphy et al and Tanamachi et al require the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, as per the instant claims. Thus, even Applicant recognizes that the critical feature for VDJ recombination, to wit, the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is present in the human/mouse chimeric IgH locus of Murphy et al and Tanamachi et al. 
The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the murine J/C intron, more specifically, including strain 129 DNA, other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments.
The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the recited human/mouse chimeric J/C intron, more specifically, including strain 129 DNA, other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
The instantly claimed methods are directed to the production of an enormous genus (essentially, universe) of structurally undisclosed antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region having an enormous range of low to high binding affinities for their corresponding enormous genus, essentially universe, of structurally undisclosed antigens. Applicant has provided no objective evidence that the presence/absence of a single, tri-, quadra-, penta-, hexa-, septa-, octa-, nona-, deca-, etc….., nucleotide motif of “human origin”, of “mouse origin”, or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention, to wit, structure of antigen-binding domain and/or binding affinity of the antibody or antigen-binding fragment thereof to the corresponding antigen. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, recombinant antibody production, humanized antibodies, and the creation of transgenic cells and organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The prior art method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region differs from the claimed method only by their method of manufacture, to wit, the use of a transgenic mouse whose genome comprises a human/mouse chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3’ JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ.
  However, the claimed method of making the antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region would not distinguish them over the antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region thus-obtained from the transgenic mice taught by the prior art.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product, to wit, antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region produced by a different process, to wit, a slightly different transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a mouse J/C intron, as per Murphy et al; and/or 
a slightly different transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:
i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments;
ii) one or more human D gene segments, 
iii) one or more human JH gene segments, 
iv) a chimeric human/mouse J/C intron, as per Tanamachi et al, if the process of making the product antigen specific antibody or antigen binding fragment thereof comprising a human IgH chain variable region fails to distinguish the two antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region.
The cited art, taken as a whole, demonstrates a reasonable probability that the antigen specific antibody or antigen binding fragment thereof comprising a human IgH chain variable region of Murphy et al and/or Tanamachi et al is either identical or sufficiently similar to the instantly claimed antigen specific antibody or antigen binding fragment thereof comprising a human IgH chain variable region that whatever differences exist, to wit, undisclosed nucleotide sequence(s) of the instantly recited human/mouse chimeric J/C intron upstream of the mouse immunoglobulin heavy chain intronic enhancer, Eμ, is present in the transgenic human/mouse chimeric immunoglobulin heavy chain loci of Murphy et al and Tanamachi et al, are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant. 
Since the Patent Office does not have the facilities for examining and comparing applicants' compounds with the compounds of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed compounds and the compounds of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
It also would have been obvious to one of ordinary skill in the art to substitute the human IgH 3’-most J region gene segment/murine J/C intron cloning junction of Murphy et al with a human IgH 3’-most J region gene segment/murine J/C intron cloning junction of Tanamachi et al, thus creating a human/mouse chimeric J/C intron, with a reasonable expectation of success because prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jµ enhancer, mouse µ switch region, and mouse IgH constant region gene segments. The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
While neither Murphy et al nor Tanamachi et al disclose ipsis verbis that the chimeric J/C intron comprising human JC intronic DNA also comprises a truncated mouse JC intron, Applicant is respectfully reminded that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. The broadest reasonable interpretation of “truncated” need only mean the loss of a single nucleotide from the full-length mouse JC intron. 
Wagner et al successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. 
The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated (need only be missing a single nucleotide) mouse JC intron. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. 
Further still, those of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated, by the references, in the absence of sufficient, clear and convincing evidence to the contrary.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 2-5, Murphy et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell comprising nucleic acid encoding said human IgH chain variable region, wherein said second cell is of a transgenic mouse contacted with said antigen, 
wherein said second cell is a hybridoma expressing said human IgH chain variable region, 
wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and 
wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (pg 14, lines 27-29; pg 52, lines 14-26, "hybridomas made from transgenic mice").
Tanamachi et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell comprising nucleic acid encoding said human IgH chain variable region, wherein said second cell is of a transgenic mouse contacted with said antigen, 
wherein said second cell is a hybridoma expressing said human IgH chain variable region, 
wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and 
wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (pg 19, line 30-pg21, line 22, "hybridoma generation").

With respect to Claims 6-7, Tanamachi et al disclose wherein the human IgH VDJ segment (phVDJ2) comprises nucleic acid sequences downstream of the 3'-most human JH segment and 5' of the human Jµ enhancer, whereupon said phVDJ2 segment was ligated to the mouse Jµ enhancer and mouse µ switch region (pgs 26-27, Construction of Chimeric Transgene). 
Aguilera et al evidence the intronic Eµ enhancer is less than 1kb from the 3’ J gene segment (Figure 1B). Thus, it is structurally axiomatic that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Eµ enhancer will result in a 3’-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3’-most JH gene segment is less than 2kb and/or less than 1kb of the joinder point.

With respect to Claims 9-10, Murphy et al disclose wherein said joinder point is upstream of said enhancer, wherein in said mouse germline said enhancer is mouse Eμ (pg 44, lines 5-18; Figure 4). 
Tanamachi et al disclose wherein said joinder point is upstream of said enhancer, wherein in said mouse germline said enhancer is mouse Eμ (pg 5, lines 14-16).
Wagner et al taught wherein the mouse germline enhancer is Eμ (Figure 1).

With respect to Claim 11, Murphy et al disclose wherein in said mouse germline said 3'-most JH gene segment comprises a human JH6 gene segment (Figure 4A).
Tanamachi et al disclose wherein in said mouse germline said 3'-most JH gene segment comprises a human JH6 gene segment (pg 27, line 1).
Wagner et al taught wherein in said mouse germline said 3'-most JH gene segment comprises a human JH6 gene segment (Figure 1).

With respect to Claim 15, Murphy et al disclose wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (pg 44, lines 5-7, “class switching will remain intact"). 
Tanamachi et al disclose wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (pg 5, lines 25-28 and 30-31). 
Wagner et al disclosed wherein said mouse is functional to produce antibody isotypes IgM and IgG specific for said antigen each isotype comprising a human heavy chain variable region (IgG) or a mouse heavy chain variable region (IgM) (Figure 1, HuIgH). 

With respect to Claim 17, Murphy et al disclose the method further comprising recovering said nucleic acid encoding said human IgH chain variable region (pg 52, lines 21-26). 
Tanamachi et al disclose the method further comprising recovering said nucleic acid encoding said human IgH chain variable region (pg 7, lines 1-6).

With respect to Claims 22 and 26, Murphy et al disclose wherein in said mouse germline said unrearranged human IgH VH gene segments comprise the entire human variable region locus (pg 13, line 17; Figure 4A), and thus, absent evidence to the contrary, would necessarily comprise the instantly recited human V6-l, VII-1-1, Vl-2, VIII-2-l, Vl-3, V4-4 and V2-5 gene segments, whereupon the human IgH variable region of the antibody or fragment thereof naturally comprises a CDR-H3 length of 19 to 22 amino acids.
Taylor et al is considered relevant prior art for having taught a transgenic mouse whose genome comprises a plurality of unrearranged human IgH V gene segments, a plurality of unrearranged human IgH D gene segments, and a plurality of unrearranged human IgH J gene segments (Figure 1), wherein said transgenic mouse produces human IgH chains comprising CDR-H3 motifs having an amino acid length between 4 to 19 amino acids (Figure 4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 

With respect to Claim 27, Murphy et al disclose wherein in said mouse germline said unrearranged human IgH VH gene segments comprise all of the human V, D and J gene segments (Figure 4A).
 	The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant iterates prior arguments. 
The Examiner’s response to prior arguments are found in prior Office Actions. 

Applicant again argues that one of ordinary skill in the art could not have predictably extrapolated the effect of Tanamachi’s abbreviated construct which is randomly integrated into the mouse genome to the effect of precise replacement of endogenous unrearranged mouse VH gene segments with unrearranged human VH gene segments at the full-length endogenous mouse IgH locus, replete with all its control elements. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Murphy et al, Tanamachi et al, Wagner et al, and Taylor et al taught, disclosed and/or successfully demonstrated the ability to express one or more unrearranged human IgH V gene segments, one or more unrearranged human IgH D gene segments, and one or more unrearranged human IgH J gene segments in transgenic mice, whereby said human IgH V, D, and J gene segments are present in an endogenous mouse IgH locus (Murphy et al, Tanamachi et al, Wagner et al).

Applicant again argues that Murphy teaches to maintain the entire mouse JC intron to ensure maintenance of mouse regulatory sequences and spacing, e.g. from the Emu enhancer None of the cited art teaches the knowledge of where in the JC intron of a chimeric IgH locus such as described by Murphy, a chimeric JC junction could be placed and not disrupt the regulatory sequences. Without this knowledge, Applicant submits that it would be unpredictable and thus non-obvious, to modify the chimeric IgH locus taught by Murphy by truncating the mouse JC intronic DNA component. See also the van Dijk Declaration (            
                ¶
            
        22).
Applicant’s argument(s) has been fully considered, but is not persuasive. Murphy et al and the van Dijk Declaration (            
                ¶
            
        22) speak to the requirement (by Murphy) to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, “shown to be critical for V-D-J recombination”. However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3’) to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner et al taught wherein the 3’-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HuIgH configuration).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
Applicant has provided no objective evidence that the presence a single nucleotide, e.g. adenosine (a), of “human origin” at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of “mouse origin”. 
Applicant has provided no objective evidence that the presence a dinucleotide, e.g. adenosine and thymidine (at), of “human origin” at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding (at) dinucleotide of “mouse origin”. 
Applicant has provided no objective evidence that the presence/absence of a tri-, quadra-, penta-, hexa-, septa-, octa-, nona-, deca-, etc….., nucleotide motif of “human origin” at the human/mouse junction at, e.g. the 5’ boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was recognized by the ordinary artisan to be structurally distant from the 5’ boundary of the J/C intron (see, Aguilera et al, Figure 1).

Applicant argues that the repertoire of V regions of the instant claims differs from that taught by Murphy
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is contradicted by The Lee Declaration filed January 10, 2022 which fails to disclose that the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. Rather, the repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.

Applicant again argues that Zemlin' s data was obtained from fully human IgH genes produced from human lymphocytes, unlike the instantly recited chimeric IgH locus present in a mouse cell, Zemlin's teaching provides no insight as to the distribution of transcript length in a mouse comprising the instantly recited chimeric IgH locus. Without an evidentiary teaching that Zemlin teaches a method comprising a mouse having the structure of the instantly recited chimeric IgH locus, e.g., the recited array of transcripts, Applicant submits Zemlin does not qualify as prior art.
Applicant’s argument(s) has been fully considered, but is not persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. Zemlin et al taught that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). 
Green taught that those of ordinary skill in the art have long-recognized the scientific concept and natural law that a transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen-specific antibodies specific for said antigen (Abstract). There is no objective evidence in the prior art that teaches or suggests that transgenic mice are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims. Thus, it is considered that the instant wherein clauses merely recite a functional property that naturally flows from the mouse machinery, to wit, physiology, natural immune system development and cell biology that naturally acts on the immunoglobulin heavy chain locus upon transcription. 
Taylor et al taught a transgenic mouse whose genome comprises a plurality of unrearranged human IgH V gene segments, a plurality of unrearranged human IgH D gene segments, and a plurality of unrearranged human IgH J gene segments (Figure 1), wherein said transgenic mouse produces human IgH chains comprising CDR-H3 motifs having an amino acid length between 4 to 19 amino acids (Figure 4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art transgenic mouse does not inherently possess the same properties as the instantly claimed transgenic mouse. 
Thus, the instant wherein clause merely recites a functional property that naturally flows from the mouse machinery, to wit, physiology, natural immune system development and cell biology. 
Absent objective evidence to the contrary, such are functional properties inherent to and/or that naturally flows from the transgenic mouse whose genome comprises the unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) gene segments comprising one or more human IgH V gene segments, one or more human D gene segments, one or more human JH gene segments and human intronic DNA contiguous with mouse intronic DNA located at an endogenous IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment. The instant application fails to disclose how the instantly recited functional properties are to be achieved. 

41. 	Claims 13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Taylor et al (Nucleic Acids Res. 20(23): 6287-6295, 1992; of record in IDS), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), and Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-12, 15, 17, 22 and 26-28 above, and in further view of Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431). 
Determining the scope and contents of the prior art.
Neither Murphy et al nor Tanamachi et al disclose wherein in said mouse germline DNA said truncated mouse JC intron comprises mouse 129 strain DNA, optionally 129Sv strain
DNA. However, at the time of the invention, Adams et al taught that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al taught double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams et al explicitly taught that these BAC resources can be used for the rapid construction of targeting vectors via recombining, and that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). 
It would have been obvious to one of ordinary skill in the art to select ES cells of the 129 strain when making a transgenic mouse with a reasonable expectation of success because Adams et al taught that the 129Sv-derived ES cell lines are generally considered to be more reliable at colonizing the germ line than ES cells derived from other mouse strains. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Adams et al do not cure the defect of Murphy et al and Tanamachi et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Murphy et al and Tanamachi et al are discussed above and incorporated herein. Applicant does not contest the teachings of Adams et al as applied to the obviousness to select ES cells of the 129 strain when making a transgenic mouse with a reasonable expectation of success because Adams et al taught that the 129Sv-derived ES cell lines are generally considered to be more reliable at colonizing the germ line than ES cells derived from other mouse strains. 

42. 	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Taylor et al (Nucleic Acids Res. 20(23): 6287-6295, 1992; of record in IDS), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431), and Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-13, 15, 17, 22 and 26-28 above, and in further view of Lonberg et al (U.S. 2006/0015957) and Buelow et al (WO 05/019463; of record in IDS of Applicant’s co-pending application 13/310431). 
Determining the scope and contents of the prior art.
Neither Murphy et al nor Tanamachi et al disclose wherein said antigen-specific antibody or antigen binding fragment thereof is a neutralizing antibody or antigen binding fragment thereof. However, at the time of the instantly claimed invention, Lonberg et al disclosed the ability to generate neutralizing antibodies in mice transgenic for human immunoglobulin heavy chains [0023, 34], whereupon after immunization with target antigen [0828], Lonberg et al made hybridomas from the transgenic mice and were able to screen for those antibodies that demonstrated specific binding to the target antigen, as well as the ability to neutralize said antigen [0834], whereby 90% (nine out of ten) tested antibodies were neutralizing ([0838], Table 28). 
Similarly, Buelow et al disclosed the ability to generate neutralizing antibodies (pg 16, lines 10-11, "neutralize antigenic entities”) in mice transgenic for humanized immunoglobulin loci comprising human IgH variable regions (pg 4, line 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). 
It would have been obvious to one of ordinary skill in the art to generate an antigen-specific antibody or antigen binding fragment thereof that is a neutralizing antibody or antigen binding fragment thereof from the transgenic mouse whose genome comprises humanized immunoglobulin heavy chain variable regions with a reasonable expectation of success because the ability of the antibody to neutralize the corresponding antigen is but a functional property that naturally flows from the structure of said antibody, Buelow et al disclose the humanized immunoglobulins expressed in transgenic non-human animals will yield neutralizing antibodies, and Lonberg et a successfully demonstrated the ability to recover neutralizing antibodies from immunized mice whose genome comprises humanized immunoglobulin heavy chains.  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Lonberg et al and Buelow et al do not cure the defect of Murphy et al and Tanamachi et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Murphy et al and Tanamachi et al are discussed above and incorporated herein. Applicant does not contest the teachings of Lonberg et al and Buelow et al as applied to the obviousness to generate an antigen-specific antibody or antigen binding fragment thereof that is a neutralizing antibody or antigen binding fragment thereof from the transgenic mouse whose genome comprises humanized immunoglobulin heavy chain variable regions with a reasonable expectation of success because the ability of the antibody to neutralize the corresponding antigen is but a functional property that naturally flows from the structure of said antibody, Buelow et al disclose the humanized immunoglobulins expressed in transgenic non-human animals will yield neutralizing antibodies, and Lonberg et a successfully demonstrated the ability to recover neutralizing antibodies from immunized mice whose genome comprises humanized immunoglobulin heavy chains.

43. 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO 02/066630; of record in IDS of Applicant’s co-pending application 13/310431) in view of Tanamachi et al (WO 07/117410; of record in IDS of Applicant’s co-pending application 13/310431), Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994), Taylor et al (Nucleic Acids Res. 20(23): 6287-6295, 1992; of record in IDS), Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record in IDS of Applicant’s co-pending application 13/310431), Green (J. Immunol. Methods 231: 11-23, 1999; of record in IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985; of record in IDS of Applicant’s co-pending application 13/310431), Adams et al (Genomics 86(6):753-758, 2005; of record in Applicant’s co-pending application 13/310431), Lonberg et al (U.S. 2006/0015957), and Buelow et al (WO 05/019463; of record in IDS of Applicant’s co-pending application 13/310431), as applied to Claims 1-7, 9-13, 15, 17, 22 and 25-28 above, and in further view of Oberdoerffer et al (Nucleic Acids Res. 31: e140, 2003; of record in IDS of Applicant’s co-pending application 13/310431). 
Determining the scope and contents of the prior art.
Neither Murphy et al nor Tanamachi et al disclose wherein in said mouse germline DNA comprises all or part of a mouse heavy chain variable region inverted with respect to said heavy chain constant region or part of a mouse heavy chain variable region absent to render expression of Ig heavy chains comprising a mouse variable region reduced or prevented. However, at the time of the instantly claimed invention, Oberdoerffer et al taught the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (pg 2, col. 2, Results; Figure 1). The VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). 
It would have been obvious to one of ordinary skill in the art to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success because at the time of the instant invention the ordinary artisan recognized that increasing the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes. The instantly recited inversion is a design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Oberdoerffer et al explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Oberdoerffer et al do not cure the defect of Murphy et al and Tanamachi et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Murphy et al and Tanamachi et al are discussed above and incorporated herein. Applicant does not contest the teachings of Oberdoerffer et al as applied to the obviousness to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success because at the time of the instant invention the ordinary artisan recognized that increasing the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes.
	 
Conclusion
44. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633